Citation Nr: 1022788	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  07-03 712	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to specially adapted housing or a special home 
adaptation grant.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION


This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision issued by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO) that denied the Veteran's claim of entitlement to 
specially adapted housing or a special home adaptation grant.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from 
October 1965 to October 1968.  

2.  On March 5, 2010, the Board was notified by the Veteran's 
representative that the appellant had died in July 2008.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2008).  


ORDER

The appeal is dismissed.




		
ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


